Concurring Opinion by
Judge Blatt :
I reluctantly concur in the majority opinion, although as Judge Kramer comments in his dissent, it may well be that “the Legislature intended to confer benefits upon workers (and their families) who are totally disabled or killed from any disease, disorder or physical malfunction brought about or caused by their exposure to asbestos.” Unfortunately, if the Legislature did so intend, and even if individual legislators may have so understood or might still so believe, the legislation adopted did not so provide.
*671The legislation in question here is the Pennsylvania Occupational Disease Act, Act of June 21, 1939, P. L. 566, No. 264, as amended, 77 P.S. §1401 (e) which provides that . :. Compensation shall be payable . . . for total disability or death caused by .. . asbestosis. . . (Emphasis supplied). The Act does not refer to asbestos exposure, but merely to asbestosis, which is correctly defined in the majority opinion as “a pneumoconiosis resulting from the inhalation of asbestos fiber dust (hydrated magnesium silicate in fibrous form).” 5 Gordy-Gray, Attorneys’ Textbook of Medicine, ¶205 C.01 (3d Ed. 1970). The very competent medical witness for the claimants in these cases was very careful not to state that asbestosis was the cause of death in either case, and, without competent medical evidence to the effect that asbestosis, as distinct from merely asbestos exposure, was the cause of death, it seems to me that the clear language of the Act prohibits benefits.
It is my belief that the average legislator, like the average layman, is probably unacquainted with medical terms, and that many legislators involved in the adoption of this legislation may actually have believed that asbestosis and asbestos exposure were synonomous terms. In fact, however, they are not, and this Court must construe them according to their proper definitions. If the Legislature did make a mistake, as I am inclined to think it did, and if this legislation as adopted does not carry out the actual legislative intent, then the remedy lies with the Legislature and not with this Court.